Exhibit 10.1

U.S. $ 5,000,000


LOAN AGREEMENT
by and among
IMH FINANCIAL CORPORATION,
as the Borrower
SRE MONARCH LENDING, LLC,
as the Lender


Dated as of December 31, 2014






--------------------------------------------------------------------------------

Exhibit 10.1

LOAN AGREEMENT
THIS LOAN AGREEMENT (as amended, modified, waived, supplemented, restated or
replaced from time to time, this “Agreement”) is made as of December 31, 2014,
by and among:
(1)    IMH FINANCIAL CORPORATION, a Delaware corporation, as the borrower (the
“Borrower”); and
(2)    SRE MONARCH LENDING, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Lender).
RECITALS
WHEREAS, the Borrower has requested that the Lender extend credit by making
Advances (as defined below) from time to time prior to the Termination Date (as
defined below); and
WHEREAS, the Lender is willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Defined Terms.
Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:
“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.
“Accrual Period:”: The period from and including the initial Advance Date to and
including the applicable Determination Date.
“Advance”: The meaning specified in Section 2.1(b).
“Advance Date”: With respect to any Advance, the date on which such Advance is
made.

-1-



--------------------------------------------------------------------------------

Exhibit 10.1

“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.
“Address Notice”:    A written notice executed by Borrower containing the name
and address of Lender addressed to the Corporate Finance Debt Facility Lender
directing such Corporate Finance Debt Facility Lender to change the address to
which notices are to be given to Borrower pursuant to the Corporate Finance Debt
Facility Documents so that, in addition to Borrower, Lender will be a Person to
whom copies of notices to the Borrower are to be given pursuant to the Corporate
Finance Debt Facility Documents are to be sent (at the address specified in the
Address Notice).
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person. For purposes of this
definition, “control,” when used with respect to any specified Person means the
possession, directly or indirectly, of the power to vote 20% or more of the
voting securities of such Person or to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding any provision contained in
this Agreement to the contrary, it is agreed that Lender is not an Affiliate of
the Borrower for purposes of the Transaction Documents.
“Agreement”: The meaning specified in the Preamble.
“Applicable Law”: For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Federal Truth in Lending Act, and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi‑judicial
tribunal or agency of competent jurisdiction.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).
“Base Rate”: For any day, (a) on or prior to the Stage One Base Rate End Date,
the Stage One Base Rate and (b) for any date after the Stage One Base Rate End
Date, the Stage Two Base Rate.
“Borrower”: The meaning specified in the Preamble.
“Business Day”: Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in Chicago, Illinois.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a

-2-



--------------------------------------------------------------------------------

Exhibit 10.1

Person (other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
“Change of Control”: The occurrence of any change of control of the Borrower
(“control” being defined for purposes of this definition as the possession,
direct or indirect, of the power to direct or cause the direction of the
management, actions and policies of a person, whether through voting rights,
ownership rights, or by contract or otherwise).
“Closing Date”: December 31, 2014.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: The commitment of the Lender to make Advances in accordance
herewith in an amount not to exceed (a) prior to the Termination Date,
$5,000,000, and (b) on or after the Termination Date, zero.
“Corporate Finance Debt Facility”: The Loan Agreement dated as of June 7, 2011
between Borrower and Corporate Finance Debt Facility, Lender, as amended,
modified, supplemented or restated from time to time.
“Corporate Finance Debt Facility Lender” means NWRA Ventures I, LLC, and its
successors and assigns as the lender of the Corporate Finance Debt Facility.
“Corporate Finance Debt Facility Payment Date” means the date the Corporate
Finance Debt Facility has been paid in full (other than indemnification and
analogous obligations that, by then express terms, survive payment of the
borrowings pursuant to the Corporate Finance Debt Facility).
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Determination Date”: Any day on or after the initial Advance Date.
“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.
“ERISA”: The United States Employee Retirement Income Security Act of 1974.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower.
“Event of Default”: The meaning specified in Section 9.1.
“Excepted Persons”: The meaning specified in Section 12.13(a).

-3-



--------------------------------------------------------------------------------

Exhibit 10.1

“Exchange Act”: The United States Securities Exchange Act of 1934.
“Excluded Taxes”: The meaning specified in Section 2.13(e).
“Facility Additional Fee”: The fee in the amount of Fifty Thousand Dollars
($50,000) which shall be earned on the Closing Date and shall be due and payable
in full on the Facility Maturity Date unless all Advances, Interest and other
sums owing Lender pursuant to the Transaction Documents have been paid in full
or on before the Facility Maturity Date. However, in the event that all
Advances, Interest and other sums (other than the Facility Additional Fee) owing
Lender pursuant to the Transaction Documents have been paid in full on or before
the Facility Maturity Date, the Facility Additional Fee shall not be due and
payable.
“Facility Amount”: $5,000,000, as such amount may vary from time to time
pursuant to Section 2.3(c) hereof; provided that on and after the Termination
Date, the Facility Amount shall mean the Advances Outstanding.
“Facility Exit Fee”: The fee in the amount (but, not less than zero) equal the
amount of Interest that would accrue at the Base Rate from and including the
date of an Advance to, but not including, August 23, 2015 minus the amount of
Interest that accrues in respect of such Advance and is paid on the Facility
Maturity Date, provided, however, if no Advances are made, the Facility Exit Fee
shall be zero. The Facility Exit Fee shall be earned on the Closing Date and
shall be due and payable on the Facility Maturity Date.
“Facility Maturity Date”: The Open Payment Date.
“Facility Use Fee”: The fee, calculated on each Facility Use Fee Date, equal to
two percent (2%) of the Advances Outstanding as of 11:59 P.M. on the day
immediately preceding each Facility Use Fee Date. The Facility Use Fee shall be
earned on each Facility Use Fee Date and shall be due and payable on the
Facility Maturity Date.
“Facility Use Fee Date”: The twenty-second day of October, January, April and
July, commencing on October 22, 2015. If any such day is not a Business Day, the
Facility Use Fee Date will be the immediately preceding Business Day.
“Facility Structuring Fee”: A fee in the amount of $100,000, due and payable
pursuant to Section 2.11(b).
“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the Closing
Date, and any regulations or official interpretations thereof (including any
Revenue Rulings, Revenue Procedure, Notice or similar guidance issued by the
U.S. Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions, and applicable agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreement with respect to the foregoing.
“Final Judgment”: An order of a court of competent jurisdiction that becomes
final by appeal or lapse of time for appeal.

-4-



--------------------------------------------------------------------------------

Exhibit 10.1

“Foreign Lender”: A Lender that is not a United States Person.
“Funding Date”: With respect to any Advance, the second (2nd) Business Day after
receipt by the Lender of a Funding Notice and other required deliveries in
accordance with Section 2.2.
“Funding Notice”: A notice in the form of Exhibit A requesting an Advance,
including the items required by Section 2.2.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
“Governing Documents”: (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non‑US. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
“Guarantee Obligation”: As to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or

-5-



--------------------------------------------------------------------------------

Exhibit 10.1

determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Indebtedness”: With respect to any Person at any date without duplication,
(a) all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person in respect
of letters of credit, acceptances or similar instruments issued or created for
the account of such Person, (d) all liabilities secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any Property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof,
(e) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (d) above. The amount of any
Indebtedness under clause (d) shall be equal to the lesser of (A) the stated
amount of the relevant obligations and (B) the fair market value of the Property
subject to the relevant Lien. The amount of any Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.
“Indemnified Amounts”: The meaning specified in Section 10.1(a).
“Indemnified Parties”: The meaning specified in Section 10.1(a).
“Indemnified Taxes”: The meaning specified in Section 2.13(a).
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding‑up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or (c)
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person for
substantially all of such Person’s property, or the making by such Person of any
general assignment for the benefit of creditors.

-6-



--------------------------------------------------------------------------------

Exhibit 10.1

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Intercreditor Agreement”. The Subordination Agreement between the Corporate
Finance Debt Facility Lender and Lender, as amended, modified, supplemented or
restated from time to time.
“Interest”: For any Accrual Period, the sum of the amounts determined (with
respect to each day during such Accrual Period) in accordance with the following
formula:
IR x P x 1
D
 
where:
 
IR
=
the Interest Rate applicable on such day;
 
 
 
P
=
the Advances Outstanding on such day; and
 
 
 
D
=
360 days (or, to the extent the Interest Rate is
 
 
the Base Rate, 365 or 366 days, as applicable).



“Interest Rate”: The Base Rate provided that following the occurrence of an
Event of Default, the Interest Rate per annum shall be equal to twenty-five
percent (25%).
“Lender”: The meaning specified in the Preamble (and for purposes of
Section 2.12 and Section 2.13 of this Agreement any successor and assignee or
participant).
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person.
“Material Adverse Effect”: With respect to any event or circumstance, a material
adverse effect on (a) the business, assets, financial condition, operations,
performance or properties of the Borrower, (b) the validity, enforceability or
collectability of this Agreement or any other Transaction Document, (c) the
rights and remedies of the Lender with respect to matters arising

-7-



--------------------------------------------------------------------------------

Exhibit 10.1

under this Agreement or any other Transaction Document, or (d) the ability of
the Borrower to perform its obligations under any Transaction Document to which
it is a party.
“Maximum Lawful Rate”: The meaning specified in Section 2.5.
“Non‑Exempt Lender”: The meaning specified in Section 2.13(e).
“Note”: The Promissory Note executed and delivered to Lender pursuant to Section
2.1(a), as amended, modified, supplemented or restated from time to time.
“Obligations”: The unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post‑filing or post‑petition interest is allowed in
such proceeding) on the Advances and all other obligations and liabilities of
the Borrower to the Lender, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, or out of or in connection with any Transaction Document, and any other
document to which the Borrower is a party made, delivered or given in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Lender that are required to be paid
by the Borrower pursuant to the terms of the Transaction Documents).
“OFAC”: The meaning specified in Section 4.1(x).
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.
“Open Payment Date”: means the ninety-first (91st) day after the Corporate
Finance Debt Facility Payment Date.
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Lender in its reasonable discretion.
“Other Taxes”: The meaning specified in Section 2.13(b).
“Payment Date”: the Facility Maturity Date.
“Pension Plan”: The meaning specified in Section 4.1(x).
“Permitted Use: The meaning specified in Section 2.1(c).
“Person”: An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

-8-



--------------------------------------------------------------------------------

Exhibit 10.1

“Register”: The meaning specified in Section 12.16(b).
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.
“Reportable Event”: A reportable event within the meaning of Section 4043 of
ERISA, other than those events as to which the 30-day notice period referred to
in Section 4043(c) of ERISA has been waived.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.
“Section 2.13 Certificate”: The meaning specified in Section 2.13(e).
“Sedona Assets”:    The hotels, restaurants, spas, amenities and land owned or
operated that are commonly referred to as “L’Auberge de Sedona” and “Orchards
Inn” in Sedona, Arizona.
“Sedona Subsidiary”: Any Subsidiary of the Borrower that owns, leases or
operates all or any part of the Sedona Assets or any direct or indirect legal,
equitable or beneficial interest therein or in its owners.
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.
“Stage One Base Rate”:     The rate per annum equal to sixteen percent (16%).
“Stage One Base Rate End Date”    October 22, 2015.
“Stage Two Base Rate”:    The rate per annum equal to twenty percent (20%)
“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to

-9-



--------------------------------------------------------------------------------

Exhibit 10.1

elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person.
“Taxes”: The meaning specified in Section 2.13(a).
“Termination Date”: The earliest of (a) the January 22, 2015, (b) the occurrence
of an Event of Default, (c) the Corporate Finance Debt Facility Payment Date or
(d) the date on which the Obligations are irrevocably paid in full and the
Facility Amount is reduced to zero pursuant to Section 2.3(c). If, as of the
Termination Date, no Event of Default has occurred and is continuing and the
Obligations have been irrevocably paid in full and the Facility Amount has been
reduced to zero pursuant to Section 2.3(c), this Agreement shall, except with
respect to Article X of this Agreement, terminate and be of no further force and
effect on either party to this Agreement.
“Transaction Documents”: This Agreement and the Note.
“United States”: The United States of America.
“United States Person”: A “United States person” as defined under Section
7701(a)(30) of the Code.
“Unused Facility Amount”: At any time, (a) the Facility Amount minus (b) the
Advances Outstanding at such time.
“USA Patriot Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56.
Section 1.2    Other Terms.
All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP.
Section 1.3    Computation of Time Periods.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
Section 1.4    Interpretation.
In each Transaction Document, unless a contrary intention appears:
(a)    the singular number includes the plural number and vice versa;
(b)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

-10-



--------------------------------------------------------------------------------

Exhibit 10.1

(c)    reference to any gender includes each other gender;
(d)    reference to day or days without further qualification means calendar
days;
(e)    reference to any time means Chicago, Illinois time;
(f)    reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;
(g)    reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision; and
ARTICLE II

THE LOAN
Section 2.1    The Note.
(a)    On the terms and conditions hereinafter set forth, the Borrower shall
deliver on the Closing Date, to the Lender at the address set forth on Annex A
to this Agreement, a duly executed promissory note in substantially the form of
Exhibit B, dated as of the date of this Agreement, in a face amount equal to the
Lender’s Commitment as of the Closing Date and otherwise duly completed. The
Note shall evidence Borrower’s obligations to pay Advances with Interest.
(b)    The Borrower may, at its option, request that the Lender make advances of
funds (each, an “Advance”) pursuant to a Funding Notice; provided, however, that
the Lender shall not be obligated to make any Advance after the Termination
Date. Following the receipt of a Funding Notice and subject to the terms and
conditions hereinafter set forth, the Lender shall fund such Advance.
Notwithstanding anything to the contrary herein, the Lender shall not make any
Advance if, after giving effect to such Advance, (i) a Default or Event of
Default exists or would result therefrom or (ii) the Advances Outstanding would
exceed the Commitment.
(c)    Any Advance made to Borrower shall only be used by Borrower to pay any
amounts that may be due or outstanding under the Corporate Finance Debt Facility
or to reimburse Borrower on a dollar-for-dollar basis for Borrower’s payment of
amounts that may be due or outstanding under the Corporate Debt Facility (the
“Permitted Use”). Borrower shall not use any Advance for any purpose other than
the Permitted Use.
Section 2.2    Procedures for Advances by the Lender.

-11-



--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Subject to the limitations set forth in Sections 2.1(b) and 2.1(c), the
Borrower may request an Advance from the Lender by delivering to the Lender at
certain times the information and documents set forth in this Section 2.2.
(b)    With respect to all Advances, no later than 1:00 p.m. (Chicago, Illinois
time) two (2) Business Days prior to the proposed Funding Date, the Borrower
shall deliver:
(i)    to the Lender a wire disbursement and authorization form, to the extent
not previously delivered; and
(ii)    to the Lender a duly completed Funding Notice which shall (a) specify
the desired amount of such Advance, which amount shall not cause the Advances
Outstanding to exceed the Commitment and must be at least equal to $2,500,000,
(b) specify the proposed Funding Date of such Advance, and (c) specify the uses
of the requested Advance for a Permitted Use. Each Funding Notice shall be
irrevocable. If any Funding Notice is received by the Lender after 1:00 p.m.
(Chicago, Illinois time) or on a day that is not a Business Day, such Funding
Notice shall be deemed to be received by the Lender at 9:00 a.m. (Chicago,
Illinois time) on the next Business Day.
(c)    On the proposed Funding Date, subject to the limitations set forth in
Section 2.1(b) and upon satisfaction of the applicable conditions set forth in
Article III, the Lender shall make available to the Borrower in same day funds,
by wire transfer to the account designated by Borrower in the Funding Notice
given pursuant to this Section 2.2, an amount equal to the least of (i) the
amount requested by the Borrower for such Advance and (ii) the Unused Facility
Amount.
Section 2.3    Principal Repayments.
(a)    The Borrower shall not prepay Advances Outstanding in whole or in part
prior to the Facility Maturity Date. Any amount that is repaid may not be
reborrowed.
(b)    The Obligations (other than contingent obligations for which the
applicable contingency has not yet occurred) shall be repaid in full on the
Facility Maturity Date or on such later date as is agreed to in writing by the
Borrower and the Lender.
(c)    The Borrower shall have the right, on any day, to permanently reduce the
Facility Amount in whole or in part upon not less than one (1) Business Day
prior written notice to the Lender; provided that (i) after giving effect to
such reduction, the Facility Amount shall not be less Advances Outstanding and
(ii) if the Facility Amount is reduced to zero, the Termination Date shall occur
on the date of such reduction.
Section 2.4    Determination and Payment of Interest. The Borrower shall pay all
outstanding Interest on the Facility Maturity Date.
Section 2.5    Maximum Lawful Rate. Notwithstanding any other provisions
contained in this Agreement or the Note, if at any time the rate of interest
payable by the Borrower under the Note when combined with any and all other
charges provided for in the Note, in this

-12-



--------------------------------------------------------------------------------

Exhibit 10.1

Agreement or in any other document (to the extent such other charges would
constitute interest for the purpose of any applicable law limiting interest that
may be charged on this Note), exceeds the highest rate of interest permissible
under applicable law (the “Maximum Lawful Rate”), then for so long as the
Maximum Lawful Rate would be exceeded, the rate of interest under the Note and
this Agreement shall be equal to the Maximum Lawful Rate. In no event shall the
total interest received by the Lender under the Note and this Agreement exceed
the amount which the Lender could lawfully have received had the interest due
under the Note and this Agreement been calculated since the date of this Note at
the Maximum Lawful Rate.
Section 2.6    Payment by Junior Lender under Intercreditor Agreement. To the
extent Lender receives payments from the Borrower that the Lender pays to the
Corporate Finance Debt Facility Lender pursuant to Section 9c of the
Intercreditor Agreement, such payments to Lender shall not constitute payments
on account of the Obligations and shall continue to be owed by the Borrower and
shall be due and payable as part of the Indebtedness owing Lender on the
Facility Maturity Date.
Section 2.7    [Reserved] .
Section 2.8    [Reserved].
Section 2.9    [Reserved].
Section 2.10    Payments, Computations, Etc.
Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of Interest or any fee payable hereunder, as the case may be. All
payments made under the Transaction Documents shall be applied first, to the
payment of any sums (other than principal, interest and the Facility Exit Fee)
due from Borrower to Lender under the Loan Documents, second, to any interest,
third to the Exit Fee, and last to the principal amount.
Section 2.11    Fees.
(a)    The Borrower shall pay Lender’s reasonable estimated fees and
out-of-pocket expenses (including, without limitation, the reasonable fees and
expenses of its counsel) in connection with the negotiation, documentation and
closing of the transactions contemplated by this Agreement incurred through the
Closing Date on the Closing Date.
(b)    The Borrower shall pay the Facility Structuring Fee to the Lender on the
Closing Date.
(c)    The Borrower shall pay the Facility Additional Fee on the Facility
Maturity Date. For the avoidance of doubt the Facility Additional Fee shall not
be payable if no Advances are made or, if Advances are made, all of such
Advances, Interest and other obligations of the Borrower are paid, in full, on
the Facility Maturity Date.

-13-



--------------------------------------------------------------------------------

Exhibit 10.1

(d)    The Borrower shall pay the Facility Exit Fee on the Facility Maturity
Date.
(e)    In the event that any Advances Outstanding and Interest thereon remain
unpaid on a Facility Use Fee Date, the Facility Use Fee calculated with respect
to such date shall be earned. On the Facility Maturity Date, the Borrower shall
pay the Facility Use Fee for each Facility Use Fee Date from and including
October 22, 2015 through and including the Facility Maturity Date. In no event
will the Facility Maturity Date be extended by virtue of payment or earning of
the Facility Use Fee.
Section 2.12    Increased Costs; Capital Adequacy; Illegality.
(a)    If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any Applicable Law or (ii) the compliance by an
Indemnified Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall
(a) subject an Indemnified Party to any Tax or increased Tax of any kind
whatsoever with respect to this Agreement or change the basis of taxation of
payments to the Lender in respect thereof, or any right or obligation to make
Advances or on any payment made hereunder, (b) impose, modify or deem applicable
any reserve requirement (including, without limitation, any reserve requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
any reserve requirement, if any, included in the determination of Interest),
special deposit or similar requirement against assets of, deposits with or for
the amount of, or credit extended by, any Indemnified Party or (c) impose any
other condition affecting any Indemnified Party’s rights hereunder or under any
other Transaction Document, the result of which is to increase the cost to any
Indemnified Party or to reduce the amount of any sum received or receivable by
an Indemnified Party under this Agreement or under any other Transaction
Document, then on the Facility Maturity Date, following demand by such
Indemnified Party (which demand shall be accompanied by a statement setting
forth the basis for such demand), the Borrower shall pay directly to such
Indemnified Party such additional amount or amounts as will compensate such
Indemnified Party for such additional or increased cost incurred or such
reduction suffered.
(b)    If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Indemnified Party with any law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority or agency (whether or not having the force of law), including, without
limitation, compliance by an Indemnified Party with any request or directive
regarding capital adequacy has or would have the effect of reducing the rate of
return on the capital of any Indemnified Party as a consequence of its
obligations hereunder or arising in connection herewith to a level below that
which any such Indemnified Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Indemnified
Party with respect to capital adequacy) by an amount deemed by such Indemnified
Party to be material, then from time to time, on the Payment Date, following
demand by such Indemnified Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay
directly to such Indemnified Party such additional amount or amounts as will
compensate such Indemnified Party for such reduction.

-14-



--------------------------------------------------------------------------------

Exhibit 10.1

(c)    If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.12, any Indemnified Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Indemnified Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then within ten (10) days after demand by such Indemnified Party, the
Borrower shall pay to such Indemnified Party such additional amount or amounts
as may be necessary to reimburse such Indemnified Party for any amounts payable
or paid by it.
(d)    In determining any amount provided for in this Section 2.12, the
Indemnified Party may use any reasonable averaging and attribution methods. Any
Indemnified Party making a claim under this Section 2.12 shall submit to the
Borrower a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent manifest error.
(e)    Failure or delay on the part of any Indemnified Party to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Indemnified Party’s right to demand or receive such compensation.
Notwithstanding anything to the contrary in this Section 2.12, the Borrower
shall not be required to compensate an Indemnified Party pursuant to this
Section 2.12 for any amounts incurred more than six (6) months prior to the date
that such Indemnified Party notifies the Borrower of such Indemnified Party’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six (6) month
period shall be extended to include the period of such retroactive effect.
(f)    The Lender agrees that it will take such commercially reasonable actions
as the Borrower may reasonably request that will avoid the need to pay, or
reduce the amount of, any increased amounts referred to in this Section 2.12 or
Section 2.13; provided that the Lender shall not be obligated to take any
actions that would, in the reasonable opinion of the Lender, be disadvantageous
to the Lender. In no event will Borrower be responsible for increased amounts
referred to in this Section 2.12 which relates to any other entities to which
the Lender provides financing.
(g)    The payment of amounts under this Section 2.12 shall be on an after‑Tax
basis.
(h)    Any and all amounts payable under this Section 2.12 shall be due and
payable on the Facility Maturity Date.
Section 2.13    Taxes.
(a)    Any and all payments by or on behalf of the Borrower under or in respect
of this Agreement or any other Transaction Documents to which the Borrower is a
party shall be made free and clear of, and without deduction or withholding for
or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless required by law. If
the Borrower shall be required under any

-15-



--------------------------------------------------------------------------------

Exhibit 10.1

applicable requirement of law to deduct or withhold any Taxes from or in respect
of any sum payable under or in respect of this Agreement or any of the other
Transaction Documents to the Lender (including for purposes of Section 2.12 and
this Section 2.13, any assignee, successor, or participant), (i) Borrower shall
make all such deductions and withholdings in respect of Taxes, (ii) Borrower
shall pay the full amount deducted or withheld in respect of Taxes to the
relevant taxation authority or other Governmental Authority in accordance with
any requirement of law, and (iii) the sum payable by Borrower shall be increased
as may be necessary so that after Borrower has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
amounts payable under this Section 2.13(a)) the Lender receives on the date on
which the related payment is due an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Indemnified Taxes. For purposes of this Agreement “Indemnified Taxes” are Taxes
other than (A) Taxes that are imposed on the Lender’s overall net income (and
franchise taxes imposed in lieu thereof and branch profits taxes) by the
jurisdiction of its applicable lending office, or any political subdivision
thereof, unless such Taxes are imposed solely as a result of the Lender having
executed, delivered or performed its obligations or received payments under, or
enforced, this Agreement or any of the other Transaction Documents (in which
case such Taxes will be treated as Indemnified Taxes), (B) Taxes imposed under
FATCA, and (C) any U.S. federal withholding tax that is imposed on amounts
payable to a Lender at the time such person becomes a party hereto (or
designates a new lending office) or is attributable to such Lender’s failure or
inability (other than as a result of a change in law) to comply with
Section 2.13(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.13(a).
(b)    In addition, Borrower hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value‑added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Transaction Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Transaction Document (collectively, “Other Taxes”).
(c)    Borrower hereby agrees to indemnify the Lender for, and to hold it
harmless against, the full amount of Indemnified Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.13(c) imposed on or paid by the Lender or any direct or
indirect owner of the Lender and any liability (including penalties, additions
to tax, interest and expenses) arising therefrom or with respect thereto. The
indemnity by Borrower provided for in this Section 2.13(c) shall apply and be
made whether or not the Indemnified Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
(d)    Within thirty (30) days after the date of any payment of Taxes, Borrower
(or any Person making such payment on behalf of Borrower) shall furnish to the
Lender for its own account a certified copy of the original official receipt
evidencing payment thereof.
(e)    Each Lender shall deliver or cause to be delivered to Borrower on or
before becoming a Lender under this Agreement and, to the extent legally
entitled to do so, upon any

-16-



--------------------------------------------------------------------------------

Exhibit 10.1

previously delivered documentation becoming incorrect or obsolete, the
applicable IRS Form W-9 or W-8, including, if a Foreign Lender, (i) all required
attachments, (ii) a claim for benefits of a tax treaty with the United States
(to the extent applicable), and (iii) a certificate substantially in the form of
Exhibit I (a “Section 2.13 Certificate”), if claiming the portfolio interest
exemption. The Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so
.
(f)    [Reserved].
(g)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.13 shall survive the termination of this Agreement and the other
Transaction Documents. Nothing contained in Section 2.12 or this Section 2.13
shall require the Lender to make available any of its tax returns or any other
information that it deems to be confidential or proprietary.
(h)    Any and all amounts payable by Borrower under this Section 2.13,
including, without limitation, any indemnification payment under Section 2.13(c)
above, shall be due and payable on the Facility Maturity Date.
ARTICLE III
CONDITIONS TO CLOSING AND ADVANCES
Section 3.1    Conditions to Closing.
The Lender shall not be obligated to make any Advance hereunder, nor shall the
Lender be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by the Lender:
(a)    This Agreement shall have been duly executed by, and delivered to, the
parties thereto;
(b)    The Lender shall have received satisfactory evidence that the Borrower
has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby or thereby including, without limitation,
the consent of the Corporate Finance Debt Facility Lender;
(c)    The Lender shall have received the executed legal opinion or opinions of
Polsinelli, counsel to the Borrower, in form and substance acceptable to the
Lender in its reasonable discretion;
(d)    All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Lender,

-17-



--------------------------------------------------------------------------------

Exhibit 10.1

and the Lender shall have received such other documents and legal opinions in
respect of any aspect or consequence of the transactions contemplated hereby or
thereby as it shall reasonably request;
(e)    The Lender shall have received a duly executed copy of the Note in a
principal amount equal to the Commitment;
(f)    The Lender shall have received a secretary’s certificate of the Borrower,
dated as of the Closing Date, that includes a copy of the resolutions, in form
and substance satisfactory to the Lender, of the Board of Directors (or
analogous governing body) of the Borrower authorizing (i) the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party, and (ii) the borrowings contemplated thereunder, which
certification shall be in form and substance satisfactory to the Lender and
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded;
(g)    The Lender shall have received a secretary’s certificate of the Borrower,
dated as of the Closing Date, as to the incumbency and signature of the officers
of the Borrower executing any Transaction Document, which certificate shall be
included in the certificate delivered pursuant to Section 3.1(f), shall be
satisfactory in form and substance to the Lender, and shall be executed by a
Responsible Officer of the Borrower;
(h)    The Lender shall have received true and complete copies of the Governing
Documents of the Borrower, certified as of the Closing Date as complete and
correct copies thereof by the Secretary of the Borrower, which certification
shall be included in the certificate delivered pursuant to Section 3.1(f) and
shall be in form and substance satisfactory to the Lender;
(i)    The Lender shall have received certificates dated as of a recent date
from the Secretary of State or other appropriate authority, evidencing the good
standing of the Borrower in the jurisdiction of its organization;
(j)    The Lender shall have received the Facility Structuring Fee to be
received on the Closing Date referred to in Section 2.11(b); and
(k)    The Lender and Corporate Finance Debt Facility Lender shall have executed
and delivered to each after the Intercreditor Agreement (the consent of the
Corporate Finance Debt Facility Lender described in Section 3.2(b) may be
incorporated into the Intercreditor Agreement).
(l)    The Borrower shall have demonstrated to the satisfaction of Lender that
Borrower shall have sent the Address Notice to the Corporate Finance Debt
Facility Lender in the manner specified in the Corporate Finance Debt Facility
Documents.
Section 3.2    Conditions Precedent to All Advances.
Each Advance under this Agreement shall be subject to the further conditions
precedent that:

-18-



--------------------------------------------------------------------------------

Exhibit 10.1

(a)    the Borrower shall have delivered to the Lender no later than 1:00 p.m.
(Chicago, Illinois time), two (2) Business Days prior to the related Funding
Date an executed Funding Notice in the form of Exhibit A;
(b)    as of the related Funding Date, the Corporate Finance Debt Facility shall
be in full force and effect;
(c)    No Default or Event of Default shall have occurred and be continuing
thereunder.
(d)    [Reserved]
(e)    On the date of the first Advance and the date of each Advance thereafter,
the following shall be true and correct, and the Borrower shall have certified
in the related Funding Notice that all conditions precedent to the requested
Advance have been satisfied and shall thereby be deemed to have certified that:
(i)    The representations and warranties contained in Section 4.1 and
Section 4.2 are true and correct in all respects on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day
(other than any representation and warranty that is made as of a specific date);
(ii)    No event has occurred, or would result from such Advance or from the
application of proceeds thereof, that constitutes an Event of Default or
Default;
(iii)    On and as of such day, immediately after giving effect to such Advance,
the Advances Outstanding do not exceed the Commitment;
(iv)    On and as of such date, Borrower has performed all of the covenants and
agreements of the Borrower contained in this Agreement to be performed by the
Borrower on or prior to such day and with respect to the covenants and
agreements set forth in Section 5.2, no action, omission, circumstance, event or
condition has occurred or exists which would constitute a Default or Event of
Default should the covenants and agreements in Section 5.2 have been in effect
and binding on Borrower from and after the Closing Date;
(v)    No Applicable Law shall prohibit or enjoin the making of such Advance by
the Lender.
(f)    With respect to any Advance, the Termination Date shall not have
occurred;
(g)    The Borrower shall have paid all fees then required to be paid and,
without duplication of Section 2.11, shall have reimbursed the Lender for all
fees, costs and expenses then required to be paid in connection with the closing
of the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Lender;

-19-



--------------------------------------------------------------------------------

Exhibit 10.1

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Lender, which right
may be exercised at any time on the demand of the Lender, to rescind such
Advance relating to the Loan or Loans that failed to satisfy the foregoing
conditions precedent and direct the Borrower to pay to the Lender an amount
equal to such Advance.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of the Borrower.
The Borrower represents and warrants as follows as of the Closing Date, each
Funding Date, and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:
(a)    Organization and Good Standing. The Borrower (i) has been duly organized,
and is validly existing as a corporation in good standing, under the laws of the
State of Delaware, and (ii) has all requisite corporate power and authority to
own or lease its properties, and conduct its business as such business is
presently conducted.
(b)    Due Qualification. The Borrower is (i) duly qualified to do business and
is in good standing as a corporation in its jurisdiction of formation, and
(ii) has obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals, except where the
failure to be so qualified, licensed or approved would not have a Material
Adverse Effect.
(c)    Power and Authority; Due Authorization; Execution and Delivery. The
Borrower (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver each Transaction Document to which it is a party, and
(b) carry out the terms of the Transaction Documents to which it is a party, and
(ii) has duly authorized by all necessary corporate action, the execution,
delivery and performance of each Transaction Document to which it is a party on
the terms and conditions herein provided. This Agreement and each other
Transaction Document to which the Borrower is a party have been duly executed
and delivered by the Borrower.
(d)    Binding Obligation. Each Transaction Document to which the Borrower is a
party constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and by general
principles of equity (whether considered in a suit at law or in equity).
(e)    No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Governing Documents of the Borrower or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien

-20-



--------------------------------------------------------------------------------

Exhibit 10.1

(other than Permitted Liens) upon any of the Borrower’s properties pursuant to
the terms of any such Contractual Obligation, other than this Agreement, or
(iii) to the best of Borrower’s knowledge, violate any Applicable Law.
(f)    Agreements. The Borrower is not a party to any agreement or instrument or
subject to any corporate restriction that has resulted or could reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any
Subsidiary of the Borrower is in default in any manner under the Corporate
Finance Debt Facility or any provision of any indenture or other agreement or
instrument evidencing other Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, or any judgment, decree or order by which the
Borrower is bound, where such defaults could reasonably be expected to result in
a Material Adverse Effect.
(g)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (i) asserting the invalidity of any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any Transaction
Document to which the Borrower is a party or (iii) that could reasonably be
expected to have Material Adverse Effect.
(h)    All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Borrower of each Transaction Document to which the Borrower is a party.
(i)    Solvency. The Borrower (i) is Solvent and (ii) is not the subject of any
Insolvency Proceedings or Insolvency Event. The transactions under the
Transaction Documents to which the Borrower is a party do not and will not
render the Borrower not Solvent.
(j)    Taxes. The Borrower has timely filed or caused to be timely filed all Tax
returns required to be filed by it and have timely paid all Taxes due (including
all Taxes on the income and gain of the Borrower).
(k)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents will violate or result
in a violation of Section 7 of the Exchange Act, or any regulations issued
pursuant thereto, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The
Borrower does not own or intend to carry or purchase, and no proceeds from the
Advances will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U.
(l)    Reports Accurate. All information, exhibits, Funding Notices, financial
statements, documents, books, records or reports relating to the Borrower
furnished or to be furnished to the Lender by the Borrower in connection with
this Agreement are true, complete and correct in all material respects. No
financial statement, material report, material certificate or other material
information (other than projected financial information, pro forma financial
information, estimated

-21-



--------------------------------------------------------------------------------

Exhibit 10.1

financial information and other projected or estimated information) furnished
(whether in writing or orally) by or on behalf of the Borrower to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
(m)    FEIN. The Borrower’s Federal Employee Identification Number is
27-1537126.
(n)    Burdensome Provisions. The Borrower does not presently anticipate that
future expenditures needed to meet the provisions of any statutes, orders, rules
or regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.
(o)    Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.
(p)    Investment Company Act. The Borrower is not, and is not “controlled by”,
an “investment company” within the meaning of, and is not subject to regulation
under, the 1940 Act.
(q)    ERISA. The Borrower does not maintain, nor are any employees of the
Borrower permitted to participate in, an “employee pension benefit plan,” as
such term is defined in Section 3(3) of ERISA which is subject to Title IV of
ERISA (a “Pension Plan”).
(r)    Compliance with Law. The Borrower has complied in all material respects
with all Applicable Law to which it may be subject (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).
(s)    No Material Adverse Effect. No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse Effect
on the Borrower since September 30, 2014.
(t)    Karlin. A true and complete copy of the Karlin Term Sheet is attached to
this Agreement as Schedule 4.1(t). The Karlin Term Sheet has not been amended
modified, supplemented or restated.
(u)    Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein or in any report, financial statement,
exhibit, schedule, certificate or other document furnished by the Borrower
pursuant hereto, in connection herewith or in connection with the negotiation
hereof is true and correct in all material respects.

-22-



--------------------------------------------------------------------------------

Exhibit 10.1

(v)    USA Patriot Act. Neither the Borrower nor any Affiliate of the Borrower
is (i) a country, territory, organization, person or entity named on an Office
of Foreign Asset Control (“OFAC”) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non‑Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA Patriot Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA Patriot Act as warranting special measures due to money
laundering concerns.
ARTICLE V
GENERAL COVENANTS
Section 5.1    Affirmative Covenants of the Borrower.
The Borrower covenants and agrees with the Lender that, with respect to the
covenant and agreement in Section 5.1(1) from and after the Closing Date and
with respect to the other subsections of this Section 5.1 from and after the
initial Advance, and so long as this Agreement shall remain in effect and until
the Obligations shall have been paid in full:
(a)    Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws.
(b)    Preservation of Company Existence. The Borrower will (i) preserve and
maintain its company existence, rights, franchises, licenses and privileges
necessary to the conduct of its business in the jurisdiction of its formation,
(ii) qualify and remain qualified in good standing as a limited liability
company in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, licenses, privileges and qualification has had,
or could reasonably be expected to have, a Material Adverse Effect and
(iii) maintain the Governing Documents of the Borrower in full force and effect
and shall not amend the same without the prior written consent of the Lender if
such amendment would be materially adverse to the Lender.
(c)    Keeping of Records and Books of Account. The Borrower will keep proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. The Borrower will
permit any representatives designated by the Lender to visit and inspect the
financial records and the properties of such person at reasonable times and as
often as reasonably requested, without unreasonably interfering with such
party’s business and affairs and to make extracts from and copies of such
financial records, and permit any representatives designated by the Lender to
discuss the affairs, finances and condition of such person with the officers
thereof and independent accountants therefor, in each case, other than
(x) material and affairs protected by the attorney‑client privilege and
(y) materials which such party may not disclose without violation of
confidentiality obligations binding upon it. For the avoidance of doubt, the
right of the Lender

-23-



--------------------------------------------------------------------------------

Exhibit 10.1

provided herein to visit and inspect the financial records and properties of the
Borrower shall be limited to not more than one (1) such visit and inspection in
any fiscal quarter; provided that after the occurrence of an Event of Default
and during its continuance, there shall be no limit to the number of such visits
and inspections, provided that such visits and inspections are at reasonable
times and do not unreasonably interfere with Borrower’s business and affairs,
and after the resolution of such Event of Default, the number of visits
occurring in the current fiscal quarter shall be deemed to be zero.
(d)    Compliance with Agreements. The Borrower will comply in all material
respects with each term, condition and provision of all material leases,
material agreements and other material instruments to which it is a party.
(e)    Events of Default. Promptly following the Borrower’s knowledge or notice
of the occurrence of any Event of Default or Default, the Borrower will provide
the Lender with written notice of the occurrence of such Event of Default or
Default of which the Borrower has knowledge or has received notice. In addition,
such notice will include a written statement of a Responsible Officer of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.
(f)    Obligations. The Borrower shall (i) pay all assessments and other
governmental charges that may be levied or assessed upon it or any of its
assets, (ii) pay its Indebtedness and other obligations promptly and in
accordance with the terms thereof, and (iii) pay and discharge promptly when due
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a lien on any of its assets.
(g)    Taxes. The Borrower will at all times continue to be treated as a U.S.
corporation for U.S. federal income tax purposes and will timely file or cause
to be timely filed all Tax returns required to be filed by it and will timely
pay all Taxes due (including all Taxes on the income and gain of the Borrower).
(h)    Use of Proceeds. The Borrower will use the proceeds of the Advances only
for a Permitted Use.
(i)    Notices. The Borrower will furnish to the Lender:
(i)    Income Tax Liability. Within ten (10) Business Days after its receipt of
the same, any revenue agent report or other written proposal, determination or
assessment of the Internal Revenue Service (or any other taxing authority) which
proposes, determines or otherwise sets forth any increase to the Tax liability
of, or assesses or proposes the collection of Taxes required to have been
withheld by, the Borrower which, when aggregated with all other such items,
equals or exceeds $1,000,000 in the aggregate, in each case. specifying the
nature of the items giving rise to such adjustments and the amounts thereof. The
Borrower may deliver such required notice by telephone if the same is confirmed
in writing within five (5) Business Days;

-24-



--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Borrower or by its accountants;
(iii)    Representations and Warranties. Promptly after receiving knowledge or
notice of the same, the Borrower shall notify the Lender if any representation
or warranty set forth in Section 4.1 or Section 4.2 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Lender a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Borrower shall notify the Lender in the manner set forth in the preceding
sentence before any Funding Date of any facts or circumstances within the
knowledge of the Borrower which would render any of the said representations and
warranties untrue as of such Funding Date;
(iv)    ERISA. Promptly after receiving notice of any Reportable Event with
respect to the Borrower (or any ERISA Affiliate thereof), a copy of such notice;
(v)    Proceedings. As soon as possible and in any event within three
(3) Business Days after an executive officer of the Borrower receives notice or
obtains knowledge thereof, notice of (A) any settlement of, material judgment
(including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or (B) any other material attachment,
material Lien, material levy or material order that may be assessed against or
threatened against any of its assets or, the Transaction Documents, or the
Borrower or any Subsidiary of the Borrower;
(vi)    Accounting Changes. As soon as possible and in any event within
three (3) Business Days after the effective date thereof, notice of any change
in the accounting policies of the Borrower relating to loan accounting or
revenue recognition.
(vii)    Anti-Money Laundering. Promptly upon the request thereof, such other
information and documentation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including, without limitation, the USA Patriot Act), as from time to time
requested by the Lender.
(viii)    Contractual Obligations. Promptly upon becoming aware thereof (and in
any event within two (2) Business Days), notice of any event that constitutes or
that with the passage of time or giving of notice or both would constitute a
default or event of default under any material Contractual Obligation of the
Borrower (or any Subsidiary of the Borrower) or by which the Borrower may be
bound which would have a Material Adverse Effect.
(ix)    Governmental Violations. Promptly upon becoming aware thereof (and in
any event within two (2) Business Days), notice of any violation of Applicable
Law

-25-



--------------------------------------------------------------------------------

Exhibit 10.1

by the Borrower (or any Subsidiary of the Borrower) received by the Borrower (or
any Subsidiary of the Borrower) from any Governmental Authority which would have
a Material Adverse Effect.
Each notice pursuant to this Section 5.1(i) shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth, in reasonable detail,
details of the occurrence related to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to such Sections shall describe with particularity any and all
provisions of this Agreement and any other Transaction Document that have been
breached.
(j)    Financial Statements. The Borrower shall furnish to the Lender:
(i)    as soon as available, but in any event within 120 days after the end of
each fiscal year of Borrower, a copy of the balance sheet of Borrower as at the
end of such year and the related statements of income and retained earnings and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by an independent certified public accountants of nationally recognized
standing;
(ii)    as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of
Borrower, the balance sheets of the Borrower as at the end of such quarter and
the related unaudited statements of income and retained earnings and of cash
flows of Borrower for such quarter and the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer of Borrower as
being fairly stated in all material respects (subject to normal year end audit
adjustments);
(iii)    within five (5) Business Days after the same are filed, copies of all
financial statements, filings and reports which the Borrower may make to, or
file with, the United States Securities and Exchange Commission;
(iv)    upon demand by the Lender, copies of all foreign, federal, state and
local income tax returns and reports filed by the Borrower or in which the
Borrower was included.
All financial statements described in clauses (i) and (ii) of this Section
5.1(j) shall be complete and correct in all material respects and shall be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).
So long as Borrower is required by Applicable Laws to file 10Q and 10K Reports
with the United States Securities and Exchange Commission, Borrower’s
obligations under this Section 5.1(j) may be satisfied by delivery to the Lender
of such forms 10K with respect

-26-



--------------------------------------------------------------------------------

Exhibit 10.1

to clause (i) of this Section 5.1(j) not later than five (5) Business Days after
the date such report is filed with the United States Securities and Exchange
Commission and forms 10Q with respect to clause (ii) of this Section 5.1(j) not
later than five (5) Business Days after such report is filed with the United
States Securities and Exchange Commission.
(k)    Corporate Finance Debt Facility. The Borrower shall deliver to the Lender
concurrently with the delivery to (and, not later than two (2) Business Days
after receipt from) the Corporate Finance Debt Facility Lender, a true and
complete copy of all notices and demands given to, or received from, the
Corporate Debt Finance Facility Lender. Borrower will give Lender not less than
one (1) Business Day’s prior notice of Borrower’s intended execution and
delivery of any amendments or modifications of the Corporate Debt Financing
Facility Documents together with a true and complete copy of the proposed
amendments or modification and Borrower shall, not later than two (2) Business
Days after the execution of any amendments or modifications of the Corporate
Finance Debt Facility Documents, give Lender a true and complete copy of all
amendments and modifications of the Corporate Finance Debt Facility Documents.
Borrower will not modify or rescind the Address Notice without Lender’s approval
and will, promptly after request from Lender, from time to time, give the
Corporate Finance Debt Facility Lender, Address Notices, in the manner specified
in the Corporate Finance Debt Facility Documents, changing the Lender’s name,
address or both, as requested by Lender from time to time.
(l)    Further Assurances. The Borrower will execute any and all further
documents, agreements and instruments, and take all further action that may be
required under applicable law, or that the Lender may reasonably request, in
order to effectuate the transactions contemplated by the Transaction Documents.
(m)    Insurance. The Borrower will maintain or cause to be maintained such
policies of insurance as Persons similarly situated to the Borrower and its
Subsidiaries would prudently maintain.
Section 5.2    Negative Covenants of the Borrower.
The Borrower covenants and agrees with the Lender that, from and after the
initial Advance and so long as there are any Advances Outstanding:
(a)    Investment. The Borrower will not (or permit any of its Subsidiaries to)
make any new investments without Lender’s consent other than (a) the purchase of
direct obligations of the United States or (b) reasonable collection expenses
reasonably related to the collection activities of the Borrower. The Borrower
will not (or permit any of its Subsidiaries to) acquire all or any portion of
the Corporate Debt Finance Facility or any direct or indirect benefit interest
therein.
(b)    Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to
any merger or consolidation unless the Borrower is the surviving entity or sell,
transfer, convey or lease all or substantially all of its assets.
(c)    ERISA Matters. The Borrower will not (i) engage or permit any ERISA
Affiliate to engage in any transaction that is a prohibited transaction within
the meaning of

-27-



--------------------------------------------------------------------------------

Exhibit 10.1

Section 406 of ERISA or Section 4975 of the Code for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (ii) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Pension Plan or an ERISA Affiliate, if any, other than a
Multiemployer Plan, (iii) fail to make or permit any ERISA Affiliate to fail to
make, any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (iv) terminate any Pension
Plan of an ERISA Affiliate, if any, so as to result in any liability, or
(v) permit to exist any occurrence of any Reportable Event with respect to a
Pension Plan of an ERISA Affiliate, if any.
(d)    Governing Documents. The Borrower will not amend, modify, waive or
terminate any provision of its articles or certificate of incorporation, in each
instance, which would be materially adverse to the Lender, without the prior
written consent of the Lender.
(e)    Restricted Payments. The Borrower will not, without the prior written
consent of the Lender, declare or pay any dividend on, or make any payment or
distribution on account of, or purchase, redeem, retire or otherwise acquire
(directly or indirectly), or set apart assets for a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of its
Capital Stock or make any distribution of cash, Property, or assets to the
holders of its Capital Stock, or make any payment to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire membership interests of the Borrower now or
hereafter outstanding; provided that, notwithstanding the foregoing, the
Borrower may make distributions (including tax distributions) to the holder of
its preferred capital stock that is outstanding of the Closing Date.
(f)    Fiscal Year. The Borrower shall not change its fiscal year or method of
accounting without providing the Lender with prior written notice (i) providing
a detailed explanation of such changes and (ii) including pro forma financial
statements demonstrating the impact of such change.
(g)    Change of Control. The Borrower shall not enter into any transaction or
agreement which results in a Change of Control.
(h)    [Reserved].
(i)    Indebtedness. After the Corporate Finance Debt Facility Payment Date,
Borrower will not incur (or permit any Subsidiary to incur), any Indebtedness,
without Lender’s prior written consent. Lender approves the borrowing of the
loan described in the Karlin Term Sheet substantially upon the terms and
conditions specified in the Karlin Term Sheet attached hereto as Schedule
4.1(t).

-28-



--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE VI

[RESERVED]
ARTICLE VII

[RESERVED]
ARTICLE VIII

[RESERVED]
ARTICLE IX

EVENTS OF DEFAULT
Section 9.1    Events of Default.
The following events shall be Events of Default (“Events of Default”) hereunder:
(a)    any failure by the Borrower to make any payment when due under the
Transaction Documents; or
(b)    the entry of a Final Judgment that an Event of Default has occurred under
the Corporate Finance Debt Facility; or
(c)    any failure on the part of the Borrower duly to observe or perform in any
material respect any other covenants or agreements of the Borrower (other than
those specifically addressed by a separate Event of Default), as applicable, set
forth in this Agreement or the other Transaction Documents and the same
continues unremedied for a period of thirty (30) days (if such failure can be
remedied) after the date on which written notice of such failure requiring the
same to be remedied shall have been given to the Borrower provided, however, if
such remedy cannot reasonably be completed prior to the end of such 30-day
period, such 30-day remediation period will be extended as reasonably necessary,
but not by more than sixty (60) days provided that Borrower has commenced the
remediation within such 30-day period and proceeds with reasonable diligence to
remedy such failure; or
(d)    the occurrence of an Insolvency Event in respect of the Bankruptcy Code
relating to the Borrower; or
(e)    the acceleration of any Indebtedness incurred by Borrower or any
Subsidiary of Borrower with an aggregate outstanding principal balance in excess
of $5,000,000 or the (ii)

-29-



--------------------------------------------------------------------------------

Exhibit 10.1

failure of Borrower or any Subsidiary of Borrower to pay, at scheduled maturity,
any Indebtedness incurred by such Person with an aggregate outstanding principal
in excess of $5,000,000; or
(f)    the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction against the Borrower or any
Subsidiary of Borrower for the payment of money in excess individually or in the
aggregate of $5,000,000 and the Borrower or such Subsidiary shall not have
either (1) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (2) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal; or
(g)    the Borrower shall assign or attempt to assign any of its rights,
obligations or duties under this Agreement without the prior written consent of
the Lender (such consent to be provided) in the sole and absolute discretion of
the Lender; or
(h)    the occurrence of (i) any Insolvency Event relating to Borrower (other
than an Insolvency Event described in Section 9.1(d)) or (ii) the occurrence of
any Insolvency Event relating to any Sedona Subsidiary; or
(i)    any Transaction Document shall (except in accordance with its terms)
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower; or
(j)    the Borrower shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document; or
(k)    the Borrower (or any Subsidiaries of Borrower) shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or
(l)    the Internal Revenue Service or any other Governmental Authority shall
file notice of a lien pursuant to Section 6323 of the Code with regard to any
assets of the Borrower (or any Subsidiaries of Borrower), or the Pension Benefit
Guaranty Corporation shall file notice of a lien pursuant to Section 4068 of
ERISA with regard to any assets of the Borrower (or any Subsidiaries of
Borrower) and such lien shall not have been released within five (5) Business
Days; or
(m)    any representation, warranty or certification made by the Borrower in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect in any material respect when made or
deemed made and the same continues unremedied for a period of thirty (30) days
(if such failure can be remedied) after the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Borrower
provided, however, if such remedy cannot reasonably be completed prior to the
end of such 30-day period, such 30-day remediation period will be extended as
reasonably necessary, but not by more than sixty (60) days provided that
Borrower has commenced the remediation within such 30-day period and proceeds
with reasonable diligence to remedy such failure; or

-30-



--------------------------------------------------------------------------------

Exhibit 10.1

(n)    (A)  the Borrower shall deny that it has any or further liability or
obligation under any material provision of any Transaction Document to which it
is a party; or (B) the validity or enforceability of any material provision of
any Transaction Document shall be contested by the Borrower or any other party.
Section 9.2    Remedies.
(a)    Upon the occurrence of an Event of Default, the Lender may, by notice to
the Borrower, declare the Termination Date to have occurred; provided that in
the case of any event involving the Borrower described in Section 9.1(d), the
Note and all Obligations of Borrower shall be immediately due and payable in
full (without presentment, demand, notice of any kind, all of which are hereby
expressly, waived by the Borrower) and the Termination Date shall be deemed to
have occurred automatically upon the occurrence of any such event.
(b)    On and after the Facility Maturity Date, the Lender shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under Applicable Laws, which rights shall be
cumulative. Except only as expressly set forth in Section 9.2(a), prior to the
Facility Maturity Date, the Lender shall not exercise any rights or remedies of
any kind in connection with any Event of Default.
ARTICLE X
INDEMNIFICATION
Section 10.1    Indemnities by the Borrower.
(a)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify the Lender, and
its successors, assigns and officers, members, managers, partners, Affiliates,
directors, employees and agents (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as the
“Indemnified Amounts”) awarded against or incurred by such Indemnified Party and
other non‑monetary damages of any such Indemnified Party or any of them arising
out of or as a result of this Agreement, excluding, however, any Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of any Indemnified Party or in respect of Taxes (other than those
described in clause (iv) of this Section 10.1(a) or in Section 2.12,
Section 2.13, or Section 12.9). If the Borrower has made any indemnity payment
pursuant to this Section 10.1 and Section 10.3 and such payment fully
indemnified the recipient thereof and the recipient thereafter collects any
payments from others in respect of such Indemnified Amounts then, the recipient
shall repay to the Borrower an amount equal to the amount it has collected from
others in respect of such indemnified amounts. Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
(except to the extent resulting from gross negligence or willful misconduct on
the part of any Indemnified Party) relating to or resulting from:

-31-



--------------------------------------------------------------------------------

Exhibit 10.1

(i)    any representation or warranty made or deemed made by the Borrower or any
of its officers under or in connection with this Agreement or any other
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made or delivered;
(ii)    the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law;
(iii)    the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable;
(iv)    any repayment by the Lender of any amount previously distributed in
reduction of Advances Outstanding or payment of Interest or any other amount due
hereunder which amount the Lender believes in good faith is required to be
repaid;
(v)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances; or
(vi)    any payments (or expenses incurred by Lender to cure defaults under the
Corporate Finance Debt Facility Documents.
(b)    Following any Indemnified Party’s demand therefor, accompanied by a
reasonably detailed description in writing of the related damage, loss, claim,
liability and related costs and expenses, any amounts subject to the
indemnification provisions of this Section 10.1 shall be due and payable by the
Borrower to such Person on the Facility Maturity Date.
(c)    If for any reason the indemnification provided above in this Section 10.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower, on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations; provided that the
Borrower shall not be required to contribute in respect of any Indemnified
Amounts excluded in Section 10.1(a). Any amount to be contributed by Borrower
under this Section 10.1(c) shall be due and payable by Borrower on the Facility
Maturity Date.
Section 10.2    After‑Tax Basis.
Indemnification under Section 10.1, Section 2.12, Section 2.13, and Section 12.9
shall be on an after‑Tax basis.
ARTICLE XI
[Reserved]

-32-



--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE XII

MISCELLANEOUS
Section 12.1    Amendments and Waivers.
Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower and the Lender.
Section 12.2    Notices, Etc.
All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e‑mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of (a) notice by mail, five (5) days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by e‑mail, when verbal or electronic communication of receipt is
obtained, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained.
Section 12.3    Jury Trial. BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY TRANSACTION DOCUMENTS, OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS CREDIT TRANSACTION AND LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. BORROWER AND LENDER ALSO WAIVE ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF
BORROWER OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS CREDIT TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND LENDER FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE TRANSACTINO
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS

-33-



--------------------------------------------------------------------------------

Exhibit 10.1

RELATING TO THE LOAN. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Initial (Lender): _____            Initial (Borrower): ____
Section 12.4    No Waiver; Remedies.
No failure on the part of the Lender to exercise, and no delay in exercising,
any right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.
Section 12.5    Binding Effect; Benefit of Agreement.
This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Lender and their respective successors and permitted assigns. Each
Indemnified Party and each Indemnified Party shall be an express third party
beneficiary of this Agreement.
Section 12.6    Term of this Agreement.
This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, creates and constitutes the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until the indefeasible payment and
satisfaction of all of Borrower’s Obligations; provided that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles IV and V, the provisions,
including, without limitation the indemnification and payment provisions, of
Article X, Section 2.13 and Section 12.9, shall be continuing and shall survive
any termination of this Agreement.
Section 12.7    Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS.
Section 12.8    Waivers.
The Borrower hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non‑exclusive general jurisdiction of the courts of the State of Illinois,
the courts of the United States for the Northern District of Illinois, and
appellate courts from any thereof;

-34-



--------------------------------------------------------------------------------

Exhibit 10.1

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.8 any special, exemplary, punitive or consequential damages.
Section 12.9    Costs and Expenses.
(a)    In addition to the rights of indemnification granted to the Indemnified
Parties under ARTICLE X hereof, the Borrower agrees to pay on the Facility
Maturity Date (except as otherwise provided in Section 2.11(a) and 2.11(b)) all
costs and expenses of the Lender therefor incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement, the Note, the Intercreditor Agreement and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out‑of‑pocket expenses of counsel
for such Person with respect thereto and with respect to advising such Person as
to their respective rights and remedies under this Agreement, the Note, the
Intercreditor Agreement and the other documents to be delivered hereunder or in
connection herewith, and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by such Person in connection with the
enforcement of the Transaction Documents by such Person and the other documents
to be delivered hereunder or in connection herewith.
Section 12.10    Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

-35-



--------------------------------------------------------------------------------

Exhibit 10.1

Section 12.11    Waiver of Setoff.
Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Lender or its assets.
Section 12.12    Assignments by the Lender.
(a)    The Lender may, at any time after the Termination Date, assign, transfer,
dispose of, hypothecate, encumber, pledge, or grant a security interest in or
sell a participation interest in all or any part its interest in the Advances
and any Transaction Document to any Person. The Borrower shall not assign or
delegate, or grant any interest in, or permit any Lien to exist upon, any of the
Borrower’s rights, obligations or duties under the Transaction Documents without
the prior written consent of the Lender.
(b)    The Lender, acting solely for this purpose as an agent of Borrower, shall
maintain at its office, a copy of each assignment of transfer pursuant to
Section 12.12(a) delivered to it and a register for the recordation of the names
and addresses of the applicable parties (including participants), and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing thereto pursuant to the terms hereof from time to time (the “Register”).
Transfer by the Lender of its rights hereunder or under any Note may be effected
only by the recording by the Lender of the identity of the transferee in the
Register. The entries in the Register shall be conclusive, and Borrower, the
Lender and each transferee may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The register shall be
available for inspection by Borrower and transferee, at any reasonable time and
from time to time upon reasonable prior notice.
Section 12.13    Heading and Exhibits.
The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.
Section 12.14    USA Patriot Act.
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the USA Patriot Act.
Section 12.15    Recourse.
All Obligations under this Agreement and under the other Transaction Documents
shall be full recourse obligations of the Borrower.
Section 12.16    Notwithstanding anything to the contrary contained in this
Agreement, in no event shall any amounts to be paid by Borrower to Lender, any
Indemnified Party,

-36-



--------------------------------------------------------------------------------

Exhibit 10.1

or any other Person pursuant to under this Agreement (other than any amounts due
under Section 2.11(a) or Section 2.11(b), but only to the extent those amounts
are paid on the Closing Date) be paid or payable by Borrower prior to the
Facility Maturity Date.
[Remainder of Page Intentionally Left Blank.]





-37-



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
BORROWER:
 
 
 
 
 
IMH FINANCIAL CORPORATION, a Delaware corporation, as the Borrower
 
 
 
 
 
By: /s/ Lawrence D. Bain
 
Name: Lawrence D. Bain
 
Title: CEO and Chairman
 
 



[Signatures Continued on the Following Page]





Signature Page to Loan Agreement
49441146.1

--------------------------------------------------------------------------------

Exhibit 10.1

 
LENDER:
 
 
 
SRE MONARCH LENDING, LLC, a Delaware limited liability company, as Lender
 
By:Singerman Real Estate Management Company, L.P., its Manager
 
By:Singerman Real Estate, LLC, its General Partner
 
By:/s/Seth Singerman
 
 
 
Name: Seth Singerman
 
Title: Manager


Signature Page to Loan Agreement
49441146.1

--------------------------------------------------------------------------------

Exhibit 10.1

Annex A
IMH Financial Corporation
7001 North Scottsdale Road
Suite 2050
Scottsdale, Arizona 85253
Attention: Larry Bain
E-Mail: ldb@imhfc.com
Fax: 602-926-0343


With a copy to:


Polsinelli PC
One East Washington Street
Suite 1200
Phoenix, Arizona 85004
Attention: Jonathan Brohard
Email: jbrohard@polsinelli.com
Fax: 602-264-7033











--------------------------------------------------------------------------------

Exhibit 10.1

Annex A (Continued)
 
 
SRE Monarch Lending, LLC
c/o Singerman Real Estate, LLC
980 North Michigan Avenue
Suite 1660
Chicago, Illinois 60611
Attention: Charlie Kellogg
E-Mail: ckellogg@singerman.com
Fax: (312) 475-9304

With a copy to:


Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attention: Kenneth M. Jacobson, Esq.
Email: kenneth.jacobson@kattenlaw.com
Fax: (312) 902-1061




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A
To Loan Agreement
FORM OF FUNDING NOTICE
[Date]
(IMH FINANCIAL CORPORATION)
SRE Monarch Lending, LLC
c/o Singerman Real Estate, LLC
980 North Michigan Avenue
Suite 1660
Chicago, Illinois 60611
Attention: Charlie Kellogg
via e-mail: ckellogg@singerman.com
via e-mail: sduncan@singerman.com    
Re:
Loan Agreement, dated as of December __, 2014 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and among
IMH Financial Corporation, as the borrower (in such capacity, the “Borrower”)
and SRE Monarch Lending, LLC, as the lender (the “Lender”)

Ladies and Gentlemen:
This Funding Notice is delivered to you pursuant to the Loan Agreement.
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan Agreement.
The undersigned, through its duly elected Responsible Officer, and holding the
office set forth below such officer’s name, hereby certifies as follows:
1.
The Borrower hereby requests an Advance in the principal amount of
$_____________. The Advance shall be at least equal to the lower of (a)
$2,500,000 or (b) the Unused Facility Amount.

2.
The Borrower hereby requests that such Advance be made on the following date:
_____________.

3.
Wire Instructions:    Name of Bank:     
    A/C No.:     
    ABA No.:     
    Reference:     

4.
The requested Advance shall be used only for a Permitted Use.





--------------------------------------------------------------------------------

Exhibit 10.1

5.
All of the conditions precedent to the Advance requested herein as set forth in
Article III of the Loan Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Advance, including the following:

(i)    The representations and warranties contained in Section 4.1 and
Section 4.2 are true and correct on and as of such day as though made on and as
of such day and shall be deemed to have been made on such day (other than any
representation and warranty that is made as of a specific date);
(ii)    No event has occurred and is continuing, or would result from such
Advance or from the application of proceeds therefrom, which constitutes a
Default or an Event of Default; and
(iii)    The Borrower is in compliance with each of its covenants and agreements
set forth in the Transaction Documents and, with respect to the initial Advance,
no action, omission, fact, circumstance, condition or event has occurred or
exists that would have constituted a Default or Event of Default under Section
5.2 had the covenants and agreements in Section 5.2 been in effect and binding
on the Borrower from and after the Closing Date.








--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned has executed this Funding Notice this ______
day of __________, ____.
IMH FINANCIAL CORPORATION, as the Borrower
 








By: __________________________________
 
Name:________________________________
 
Title:_________________________________
 







--------------------------------------------------------------------------------

Exhibit 10.1





EXHIBIT B
FORM OF PROMISSORY NOTE
PROMISSORY NOTE
$5,000,000    December __, 2014
FOR VALUE RECEIVED, IMH FINANCIAL CORPORATION, a Delaware corporation (the
“Borrower”), promises to pay to SRE MONARCH LENDING, LLC, a Delaware limited
liability company (“Lender”), or its assigns, the principal sum of FIVE MILLION
DOLLARS ($5,000,000), or, if less, the unpaid principal amount of the aggregate
advances (“Advances”) made by the Lender to the Borrower pursuant to the Loan
Agreement (as defined below), as set forth on the attached Schedule, on the
dates specified in the Loan Agreement, and to pay interest on the unpaid
principal amount of each Advance on each day that such unpaid principal amount
is outstanding, at the Interest Rate as provided in the Loan Agreement, on the
Facility Maturity Date.
This Promissory Note (this “Note”) is issued pursuant to the Loan Agreement,
dated as of December __, 2014 (as amended, modified, supplemented or restated
from time to time, the “Loan Agreement”), by and between the Borrower and the
Lender. Capitalized terms used but not defined herein shall have the meanings
provided in the Loan Agreement.
Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Loan Agreement or in any
other document (to the extent such other charges would constitute interest for
the purpose of any applicable law limiting interest that may be charged on this
Note), exceeds the highest rate of interest permissible under applicable law
(the “Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would
be exceeded, the rate of interest under this Note shall be equal to the Maximum
Lawful Rate. In no event shall the total interest received by the Lender under
this Note exceed the amount which the Lender could lawfully have received had
the interest due under this Note been calculated since the date of this Note at
the Maximum Lawful Rate.
Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Loan Agreement, or in such manner
or at such other address as the holder of this Note shall have specified in
writing to the Borrower for such purpose, without the presentation or surrender
of this Note or the making of any notation on this Note.




--------------------------------------------------------------------------------

Exhibit 10.1

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.
Payment of the principal amount of the Note shall become due and payable at the
time or times set forth in the Loan Agreement. No portion of the principal
amount of this Note may be prepaid.
The Borrower expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this Note.
All amounts evidenced by this Note, the Lender’s Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender on the schedule attached hereto and made
a part hereof or on a continuation thereof, which shall be attached hereto and
made a part hereof; provided, however, that the failure of the Lender to make
such a notation shall not in any way limit or otherwise affect the obligations
of the Borrower under this Note as provided in the Loan Agreement.
The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note.
The holder of this Note is entitled to the benefits of the Loan Agreement and
may enforce the agreements of the Borrower contained in the Loan Agreement and
exercise the remedies provided for by, or otherwise available in respect of, the
Loan Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan Agreement.
This Promissory Note is the “Note” referred to in Section 2.1 of the Loan
Agreement.
This Note shall be construed in accordance with and governed by the laws of the
State of Illinois.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.
 
IMH FINANCIAL CORPORATION, as the Borrower
 
By:                                                                 
 
Name:__________________________
 
Title:___________________________



Schedule attached to Promissory Note dated December __, 2014 of IMH FINANCIAL
CORPORATION payable to SRE MONARCH LENDING, LLC.
Date of Advance or Repayment
Principal Amount of Advance
Principal Amount of Repayment
Outstanding Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1







EXHIBIT I TO
To Loan Agreement
FORM OF SECTION 2.13 CERTIFICATE
Reference is hereby made to the Loan Agreement, dated as of December __, 2014
(as amended, modified, supplemented or restated from time to time, the
“Agreement”), by and among IMH Financial Corporation, as the borrower (in such
capacity, the “Borrower”) and SRE Monarch Lending, LLC, as the Lender.
Capitalized terms used but not defined herein shall have the meanings provided
in the Agreement. Pursuant to the provisions of Section 2.13 of the Agreement,
the undersigned hereby certifies that:
1.    It is a ¨natural individual person,¨treated as a corporation for U.S.
federal income tax purposes,¨disregarded for federal income tax purposes (in
which case a copy of this Section 2.13 Certificate is attached in respect of its
sole beneficial owner), or ¨ treated as a partnership for U.S. federal income
tax purposes (one must be checked).
2.    It is the beneficial owner of amounts received pursuant to the Agreement.
3.    It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.
4.    It is not a 10-percent shareholder of Borrower within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.
5.    It is not a controlled foreign corporation that is related to Borrower
within the meaning of section 881(c)(3)(C) of the Code.
6.    Amounts paid to it under the Agreement and the other Transaction Documents
(as defined in the Agreement) are not effectively connected with its conduct of
a trade or business in the United States.
[NAME OF UNDERSIGNED]
 
By:
 
Title:
 
Date:
 





--------------------------------------------------------------------------------

Exhibit 10.1









--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE 4.1(t)


Karlin Term Sheet


[See Attached]




--------------------------------------------------------------------------------

Exhibit 10.1

[karlin.jpg]
November 28, 2014


Lawrence Bain
Chief Executive Officer and Chairman
IMH Financial Corporation
c/o Daniel B. MacDonnell, CFA
Managing Director
Cushman & Wakefield, Inc.
10250 Constellation Blvd., Suite 2200
Los Angeles, CA 90067


Dear Larry,


IMH Financial Corporation (the “Sponsor”) has requested that Karlin Real Estate,
LLC, or an affiliate thereof (“Karlin” or “Lender”) consider providing a
$30,000,000 credit facility (the “Credit Facility”) which will be used to
refinance certain real property and 1st mortgages known as the IMHFC REO and
loan portfolio generally described as the $97MM IMHFC portfolio (the
“Property”), and pay for transaction fees and expenses associated therewith. The
Credit Facility shall consist of a $30,000,000 senior secured term loan,
assignment of first mortgages, and mezzanine loan for Legacy Holdings (the “Term
Loan”). Based on the foregoing, Lender is willing to consider providing the
Credit Facility substantially on the terms and conditions set forth herein (this
“Term Sheet”).


Borrower(s):
A bankruptcy remote, single purpose entity owned and controlled by Sponsor.


Guarantor(s):
Borrower (to be detailed in the loan documents).
 
 
Closing Date:
On or before December 21, 2014 (the “Closing Date”).




-11-



--------------------------------------------------------------------------------

Exhibit 10.1

Maturity Date:
2 years from the Closing Date.


The Credit Facility will have one twelve (12) month extension option, subject to
the following conditions:


(1)    Borrower’s written request received not less than 30 days prior to loan
maturity;
(2)    The Credit Facility in good standing as determined by Lender, in its sole
and absolute discretion;
(3)    Payment of an extension fee of one percent (1.00%) of Credit Facility
outstanding at the time of the extension with a minimum fee of $100,000.
(4)    Borrower shall have achieved certain performance milestones with respect
to the Property to be defined in the definitive loan documents.


Original Issue Discount:
One percent (1.00%) of the total amount of the Credit Facility commitment,
earned in full, non-refundable and due and payable on the Closing Date.


Interest Rate:
Obligations under the Credit Facility will accrue interest at a rate equal
to one-month Libor, reset monthly and rounded up to the nearest 1/16%, plus the
Loan Margin; provided that for purposes of calculating interest on the Credit
Facility in no event will Libor be deemed to be less than .50% per annum.


The “Loan Margin” will be 850 basis points per annum.




 
Interest will be calculated on the basis of the actual number of days elapsed
based on a 360-day year.


Scheduled Amortization:
The Credit Facility will have no scheduled amortization. Borrower shall repay
the entire unpaid principal balance of the Credit Facility on the Maturity Date
as defined herein, together with any other amounts owing to the Lender in
connection therewith including any interest, fees and expenses.


Collateral:
The Credit Facility will be secured by a first priority lien on all assets of
the Borrower (the “Collateral”), including, but not limited to, the Property.
 
 


-12-



--------------------------------------------------------------------------------

Exhibit 10.1

Optional Prepayments:
Borrower shall be permitted to voluntarily prepay part or all of the outstanding
principal balance of the Credit Facility at its option, upon notice as provided
below, in an amount not less than the greater of 40% of the sale price, 40% of
IMHFC Carrying Value as of 8/31/2014, or 40% IMHFC Market Value (or such lesser
amount as shall be required to effect a partial prepayment resulting from an
offer of prepayment pursuant to any negative covenants), together with interest
accrued thereon to the date of such prepayment, plus amounts as defined below.
Lender agrees to release all applicable liens and encumbrances on the individual
collateral subject to the payments in full as outlined above. Lender shall
provide allocable loan amounts on attached schedule A. Pay downs in excess of
allocable loan amounts will be applied ratable across the remaining loan
balances.
 


 


Early Prepayment Fee:
If the Credit Facility is prepaid in whole or in part prior to the Maturity Date
for any reason, an early prepayment fee based on the repayment amount shall be
payable as follows:


    Months 1-9: Make-Whole Amount
    Thereafter: Open to prepayment
    
“Make-Whole Amount” shall be defined as an amount equal to the product of: (a)
the principal balance of the Credit Facility being repaid or prepaid, (b) the
number of days from the date of repayment or prepayment through the first
anniversary of the Closing Date, and (c) a daily rate based upon the Interest
Rate per annum.


No voluntary prepayment will be permitted to be made by Borrower unless it shall
have first delivered 30-day advance written notice to Lender, which notice, once
given, shall be irrevocable.


Proceeds from the sale of collateral generally referenced as Scottsdale Canal
and Hi-Lo during the Make-Whole period will be funded into a reserve account and
made available to the Borrower for new loan originates. The Make-Whole shall not
apply to these applicable funds in the reserve account.


Recourse:
The Credit Facility shall be non-recourse except for a completion guaranty for
any required capital improvements, an environmental indemnity, and customary
bad-boy carve-outs.
 
 
Lock Box:
A springing lock-box account (the “Lock Box Account”) will be established at
closing at a financial institution acceptable to Lender and all revenues
generated by the Property shall be deposited by tenants or the property manager
directly therein. The Lock Box Account shall be controlled by Borrower until an
event of default occurs, at which time it shall be controlled by Lender in
accordance with the Loan Documents (as defined below).
 
 
Impounds:
During the term of the Credit Facility, Borrower shall deposit with Lender on a
monthly basis an amount equal to 1/12 of the annual taxes and insurance premiums
for the Property as estimated by Lender. Such amount may be reasonably adjusted
to ensure sufficient funds will be available to pay such charges when due.
 
 


-13-



--------------------------------------------------------------------------------

Exhibit 10.1

Covenants:
The Loan Documents (as defined below) will contain affirmative and negative
covenants, and monthly financial covenants customarily found in loan agreements
for similar financings including, but not limited to  (a) maximum loan-to-value
ratios, in each case with levels, testing periods and definitions to be mutually
and reasonably agreed upon.


Financial Reporting Requirements:
Periodic financial statements of Borrower and Guarantor, including but not
limited to monthly rent rolls, leasing pipeline information, income statements
certified by the Sponsor’s CEO or CFO; quarterly and annual financial statements
certified by the Sponsor’s CEO or CFO; and such other reports as may be
reasonably required by Lender.


Exclusivity:
For a period of thirty (30) days from and after the date hereof the Sponsor’s
management team and the Sponsor agree to deal exclusively with the Lender in
connection with the Credit Facility and agree not to offer or to enter into any
agreement respecting the origination of a loan with any person or entity during
such 30-day period other than the Lender.


In the event that Lender is willing to provide and close the Credit Facility
after completion of its due diligence by the Closing Date on terms and
conditions the same in all material respects to those described herein, the
Sponsor shall continue to abide by the exclusivity requirement described above.
The Closing Date can be extended by mutual agreement of the parties.


Confidentiality:
This Term Sheet and the financing arrangements described herein are delivered
with the understanding that the Borrower shall not disclose this Term Sheet or
the substance of the proposed financing arrangement contained herein to any
person or entity outside of the Borrower’s organization, except to those
professional advisors who are in a confidential relationship with Borrower and
require knowledge thereof to perform their duties (such as legal counsel,
accountants and financial advisors), or where disclosure is required by law.


-14-



--------------------------------------------------------------------------------

Exhibit 10.1

Conditions Precedent:
The closing and funding of the proposed Credit Facility is subject to the
following conditions:
(1)     A minimum “as-is” valuation for the Property as determined by Lender;
(2)     Phase I Environmental Site Assessment acceptable to Lender;
(3)     Property Condition Assessment acceptable to Lender;
(4)     Title insurance and current survey acceptable to Lender;
(5)     Satisfactory review by Lender of all such other customary due diligence
items with respect to the Sponsor and the Collateral, including, but not limited
to, financial reports, property management reports, zoning, permits and
licensing, insurance, taxes, litigation, leases and material contracts;
(6)     The negotiation, execution and delivery of definitive loan documentation
(the “Loan Documents”), in form and substance reasonably satisfactory to Lender;
(7)     Payment of all closing costs and fees and all unpaid expenses of the
Lender for which Lender has not previously received from the Deposit (as defined
below); and
(8)     Such other closing conditions customary for similar financings and
others appropriate to the specific transaction.
No Commitment to Lend:
The Sponsor acknowledges that this Term Sheet is not intended to be and should
not be construed as a commitment to lend, nor should it be construed as an
attempt to establish all of the terms and conditions relating to the proposed
financing contemplated herein. It is intended only to be indicative of certain
terms and conditions with the Credit Facility, and it is not intended to
preclude negotiations within the general scope of these terms and conditions.
 
 
Breakup Fee:
If Lender is approved by its investment committee to complete the transaction on
terms and conditions outlined in this Term Sheet, and the parties have material
agreed on the documentation for the above referenced transaction, but the
Sponsor decides to enter into a financing arrangement with a third party other
than Lender, within the exclusive period defined above, the Sponsor shall pay to
Lender upon demand a fee (the “Breakup Fee”) of three percent (3.00%) of the
Credit Facility as liquidated damages (i.e., the Sponsor shall not be subject to
any other claims by Lender upon payment of the Breakup Fee).
 
 



The Sponsor shall reimburse Karlin for all reasonable out of pocket fees and
expenses incurred by or on behalf of Karlin in connection with the preparation,
negotiation, execution and delivery of the Loan Documents, including, without
limitation, attorneys’ fees and costs, and all other expenses incurred by Karlin
in connection with its due diligence (collectively, the “Expenses”). The Sponsor
agrees that any third-party reports obtained by Karlin in connection with its
underwriting shall be the property of Karlin and shall only be made available to
the Sponsor at Karlin’s sole and absolute discretion.

-15-



--------------------------------------------------------------------------------

Exhibit 10.1

Upon execution of this Term Sheet, the Sponsor shall wire Karlin a $100,000
expense deposit (the “Deposit”) pursuant to the wire instructions set forth on
Exhibit A attached hereto to fund the Expenses incurred by or on behalf of
Karlin in connection with the Credit Facility underwriting. If the Deposit is
insufficient to cover the Expenses, the Sponsor shall promptly reimburse Karlin
for any shortfall. If Karlin concludes for any reason that it will not make the
Credit Facility available to the Sponsor, Karlin will return the unused balance
of the Deposit. Following the closing of the Credit Facility, Karlin will refund
to the Sponsor any unused balance of the Deposit.










[SIGNATURE PAGE FOLLOWS]

-16-



--------------------------------------------------------------------------------

Exhibit 10.1

The terms and conditions set forth herein shall expire at 5:00 p.m. (PST) on
November 28, 2014, unless prior thereto Karlin shall have received (a) a copy of
this letter, countersigned by the Sponsor, accepting the terms and conditions of
this Term Sheet, and (b) the Deposit.
This Term Sheet (i) represents the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior discussions,
agreements, commitments, arrangements, negotiations or understandings, whether
oral or written, of the parties with respect thereto; (ii) shall be governed by
the laws of the State of California; (iii) shall be binding upon the parties and
their respective successors and assigns; (iv) may not be relied upon or enforced
by any other person or entity; and (v) may be signed in multiple counterparts
and may be delivered by facsimile, each of which shall be deemed an original and
all of which together shall constitute one and the same instrument. If this Term
Sheet becomes the subject of a dispute, the prevailing party shall be entitled
to an award of reasonable attorneys’ fees and costs and each of the parties
hereto hereby waives trial by jury. This Term Sheet may be amended, modified or
waived only in writing signed by each of the parties hereto.




Very truly yours,

KARLIN REAL ESTATE, LLC,
a Delaware limited liability company


By: /s/ Larry W. Grantham, Jr
Name:     Larry W. Grantham, Jr.
Title:    Managing Director
AGREED AND ACCEPTED on this
28 day of November, 2014:
IMH Financial Corporation


By: /s/ Lawrence Bain
Name: Lawrence Bain
Title: CEO & Chairman

















-17-



--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A






JPMorgan Chase Bank, N.A.
ABA: 021000021
Acct#: 403202398
ACH Routing #: 322271627
Acct Name: Calmwater Capital 3, LLC
Re: Karlin Opportunity Fund, LLC




Please e-mail the fed reference number to Priscilla Lee (priscilla@karlinam.com)
upon transmission.



-18-

